ORDER PER CURIAM. Samuel Arnold appeals from the trial court’s judgment setting aside a default judgment entered in his favor and against HB Southern Builders, LLC (Respondent). We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in granting Respondent’s Motion to Set Aside Default Judgment. Kansas City Live LLC v. Bukovac, 494 S.W.3d 573, 576 (Mo. App. W.D. 2016). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).